 

 

IN THE UNITED STATES DISTRICT COURT ny 1.8 209
FOR THE DISTRICT OF MONTANA urt

Clerk, US District Co

BILLINGS DIVISION District Of Montana
Billings

 

UNITED STATES OF AMERICA,

Plaintiff,
Vs.
FRANCISCO PAGANO,
Defendant.

 

CR 14-117-BLG-SPW

PRELIMINARY ORDER OF
FORFEITURE

 

THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture (Doc. 238) and brief in support. Defendant Pablo

Coppola appeared before the Court on July 1, 2019, and entered a plea of guilty to

the Superseding Information. The plea agreement filed with the Court also admits

the forfeiture allegation. Pagano’s counsel does not object to the preliminary order

of forfeiture. Pagano’s plea provides a factual basis and cause to issue an Order of

Forfeiture, pursuant to 31 U.S.C. § 5324(c), 31 U.S.C. § 5317(c)(1) and 18 U.S.C §

982.

H

H
IT IS ORDERED:

THAT Pagano’s interest in the following property as existed at the date of
_ the crimes charged is forfeited to the United States in accordance with 31 U.S.C.§
5324(c), 31 U.S.C. § 5317(c)(1) and 18 U.S.C. § 982:

e $788,872.43 in United States funds seized from TD Ameritrade
account number xxx-xxx927.

THAT the United States Marshals Service, the Federal Bureau of
Investigation, the Internal Revenue Service and Department of Homeland Security
Investigations are directed to seize the property subject to forfeiture and further to
make a return as provided by law;

THAT the United States will provide written notice to all third parties
asserting a legal interest in any of the above-described personal property and will
post on an official government internet site (www. forfeiture.gov) for at least 30
consecutive days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions of the Court’s
Preliminary Order and the United States’ intent to dispose of the property in such
manner as the Attorney General may direct, pursuant to 31 U.S.C.§ 5324(c) and 31
U.S.C. § 5317(c)(1), and to make its return to this Court that such action has been

completed; and
THAT the Court hereby enters a Preliminary Order of Forfeiture as to
Defendant’s interest in the listed property, with an ancillary proceeding to be set

after sentencing for any unresolved claims to the property.

jt
DATED this [8 day of November, 2019.

A )
SUSAN P. WATTERS
United States District Court Judge
